Citation Nr: 0707090	
Decision Date: 03/09/07    Archive Date: 03/20/07	

DOCKET NO.  97-23 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hip, 
elbow, and ankle pain, previously claimed as joint pain, to 
include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a disorder 
characterized by light sensitivity, to include as due to an 
undiagnosed illness. 

3.  Entitlement to service connection for folliculitis, 
formerly claimed as skin rash, to include as due to an 
undiagnosed illness. 

4.  Entitlement to service connection for a disorder 
characterized by recurring "sores," to include as due to an 
undiagnosed illness. 

5.  Entitlement to service connection for a chronic 
respiratory disorder, to include as due to an undiagnosed 
illness. 

6.  Entitlement to service connection for chronic headaches, 
formerly claimed as headaches due to an undiagnosed illness. 

7.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder with memory loss and fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to April 
1988, and from November 1990 to June 1991, with service in 
the Southwest Asia Theater of Operations from January to May 
1991 in support of Operations Desert Shield/Desert Storm.  
Pertinent evidence of record is to the effect that the 
veteran had additional service with the United States Army 
National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, as well as October 1997 and October 1998 decisions 
by the VARO in Denver, Colorado.

In a rating decision of June 1991, the RO denied entitlement 
to service connection for a chronic respiratory condition, as 
well as for a skin rash, headaches, and joint pains.  
However, that rating decision preceded legislation governing 
claims of service connection for "undiagnosed illness," 
and, therefore, failed to take into account the relationship, 
if any, between the aforementioned disabilities and such an 
illness  Accordingly, issues involving service connection for 
those particular disabilities are being addressed in this 
decision on a de novo basis.  

Upon review of this case, it is clear that the veteran's 
memory loss and fatigue have been evaluated as "part and 
parcel" of her service-connected post-traumatic stress 
disorder.  Accordingly, the issues of service connection for 
those disabilities, which were formerly on appeal, are no 
longer before the Board.  

The veteran's case was previously before the Board in 
September 2004, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  

Finally, for reasons which will become apparent, the issues 
of service connection for hip and ankle pain are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A bilateral elbow disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service, or a manifestation of an 
undiagnosed illness resulting from service in the Persian 
Gulf.  

2.  A disorder characterized by light sensitivity is not 
shown to have been present in service, or for a number of 
years thereafter, nor is it the result of any incident or 
incidents of the veteran's period of active military service, 
or a manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf.  

3.  A chronic skin disorder, including folliculitis, is not 
shown to have been present in service, or for a number of 
years thereafter, nor is it the result of any incident or 
incidents of the veteran's period of active military service, 
or a manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf.

4.  A chronic disorder characterized by recurrent "sores" is 
not shown to have been present in service, or at any time 
thereafter, nor is it a manifestation of an undiagnosed 
illness resulting from service in the Persian Gulf.  

5.  A chronic respiratory disorder is not shown to have been 
present in service, or at any time thereafter, nor is it a 
manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf.  

6.  A chronic headache disorder, to include tension and/or 
migraine headaches, is not shown to have been present in 
service, or for a number of years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service, or a manifestation of an 
undiagnosed illness resulting from service in the Persian 
Gulf.  

7.  The veteran's service-connected post-traumatic stress 
disorder is currently productive of no more than severe 
social and industrial impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and/or an inability to 
establish and maintain effective relationships.  



CONCLUSIONS OF LAW

1.  A bilateral elbow disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  A disability characterized by light sensitivity was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).

3.  A chronic skin disorder, including folliculitis, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).

4.  A chronic disorder characterized by "sores" was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).

5.  A chronic respiratory disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

6.  A chronic headache disorder, to include tension and/or 
migraine headaches, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

7.  The criteria for an evaluation in excess of 70 percent 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.130 and 
Part 4, Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2006)] redefined VA's duty to assist a veteran in the 
development of her claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claims, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of July 2003 and 
November 2004, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate her claims for service connection and an 
increased rating, as well as what information and evidence 
should be submitted by her, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in her possession 
pertaining to her claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports, and a transcript of an RO hearing in 
April 1996.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the clear weight of the evidence 
is against the appellant's claims for service connection and 
an increased rating, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or contents of the notice 
is not shown to have had any effect on the case, or to have 
caused injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  her multiple 
contentions, including those raised at an April 1996 hearing; 
VA and private medical records; and VA and private 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for a 
bilateral elbow disability, as well as for a disorder 
characterized by light sensitivity, folliculitis, a disorder 
characterized by recurrent "sores," a chronic respiratory 
disorder, and chronic headaches.  In pertinent part, it is 
contended that all of the aforementioned disabilities had 
their origin during the veteran's period or periods of active 
military service.  In the alternative, it is contended that 
the disabilities in question are at least in part due to an 
undiagnosed illness resulting from exposure to oil fires 
and/or other chemical agents during the veteran's period of 
service in the Persian Gulf War.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharged, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Pursuant to applicable law and regulation, VA is authorized 
to pay compensation to any Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, if 
the disability becomes manifest during service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of disability of 10 percent or more prior 
to December 31, 2011.  Compensation is payable under these 
provisions if, by history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  A qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; or a medically unexplained chronic multi-symptom 
illness that is defined by a cluster of signs or symptoms, 
such as chronic fatigue syndrome, fibromyalgia, irritable 
bowel syndrome, or any other disability determined by VA to 
meet these criteria; or any diagnosed illness found by VA to 
warrant a presumption of service connection.  

Objective indications of a qualifying "chronic disability" 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other 
common non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a six 
month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2006).  

In the present case, service medical records are negative for 
chronic elbow, skin, respiratory, or headache disorders, or 
for disabilities characterized by light sensitivity or 
"sores."  While on various occasions during service, the 
veteran was heard to complain of "headaches," on no occasion 
did she receive a diagnosis of a chronic headache disorder.  
As of the time of her final service separation examination in 
May 1991, the veteran's skin, eyes, and lungs were within 
normal limits, as were her upper extremities, and a 
neurological evaluation.  Significantly, no pertinent 
diagnoses were noted.

As of the time of a VA general medical examination in January 
1993, approximately 18 months following the veteran's 
discharge from service, her skin was clear, other than at a 
point where tape had been applied following the drawing of 
blood.  That same examination showed the veteran's eyes and 
respiratory system to be within normal limits, with no 
evidence of rales or wheezes, and no cough.  Headaches, while 
present, were described as "tension related," and clearing in 
from 2 to 3 hours with medication.  Significantly, at no time 
was the veteran's headache disorder attributed to her period 
or periods of active military service.

The Board observes that, following radiographic studies of 
the veteran's chest conducted in March 2003, her lung fields 
were clear.  Pulmonary function testing completed in April 
1993 was similarly negative for evidence of any chronic 
pulmonary disability.  

The earliest clinical indication of the presence of a 
disorder characterized by "light sensitivity" is revealed by 
a VA outpatient treatment record dated in March 1995, almost 
four years following the veteran's final discharge from 
service, at which time she complained of a "sensitivity to 
light," such that it was recommended that she obtain plastic 
lenses with a number one rose tint "for fluorescent glare."  
A chronic skin disorder, specifically, mild folliculitis of 
the upper arms, was first noted no earlier than a Persian 
Gulf protocol examination of July 1995, once again, almost 
four years following the veteran's discharge from service.  

Of some interest is the fact that, following the 
aforementioned Persian Gulf examination in July 1995, there 
was felt to be insufficient evidence to make a diagnosis of 
an acute or chronic respiratory disorder, or of acute or 
chronic joint pain, or an acute or chronic disability 
characterized by light sensitivity.  

Not until November 1997, following a VA ophthalmologic 
examination, did the veteran receive a diagnosis of dry eyes 
of unknown etiology, and refractive error.  A subsequent VA 
ophthalmologic examination in February 2006 confirmed that 
pathology, but noted that the veteran's refractive error was 
not related to her Gulf War experience.  Additionally noted 
was that, while the veteran's "scratchiness" and light 
sensitivity might be related to "dry eye symptoms," this was 
"very common" in Colorado (where the veteran lived), and was 
unrelated to her Gulf War experience.  

The Board concedes that, following a VA dermatologic 
examination in February 2006, the veteran received diagnoses 
of keratosis pilaris of the bilateral upper arms, as well as 
a plaque on her left breast.  However, in the opinion of the 
examiner, any attempt to attribute the veteran's keratosis to 
her Gulf War service would be "speculative."  In like manner, 
the plaque on the veteran's left breast was most likely 
unrelated to her time in military service or her service in 
the Persian Gulf, in particular, due to its very recent 
onset, almost 15 years following her discharge from active 
military duty.

The Board observes that, following a VA neurological 
examination in February 2006, the veteran received a 
diagnosis of a mixed headache disorder, to include migraines 
and muscle tension headaches.  However, according to the 
examiner, there was "no indication" that the veteran's 
migraine headaches began in or were aggravated by her active 
military service.  Nor did she experience any head trauma or 
other medical problems in service which would be considered a 
cause of her headaches.  Muscle tension headaches were, 
apparently, present prior to service, and had occurred only 
intermittently.  In the opinion of the examiner, the 
veteran's current headaches were "muscle tension" in nature, 
as evidenced by palpation around the veteran's scalp 
resulting in significant tenderness.  Moreover, these 
headaches did not appear to have begun in service, inasmuch 
as there was "no clear etiology" relating the veteran's 
headaches to service.  According to the examiner, where 
chronic headaches were the result of other medical problems, 
they typically began at the time of the medical problem.  It 
was not, therefore, typical for headaches to begin with any 
delay, leading to the conclusion that there was no clear 
evidence that the veteran's headaches had been caused by her 
military service.  

Regarding the etiology of the veteran's headaches, it was 
noted that the veteran's headache patterns fit into a typical 
pattern for migraine and tension headaches, and were 
therefore attributable to "known" clinical diagnoses.  Based 
on a review of all available evidence, in conjunction with 
examination of the veteran, it was the examiner's opinion 
that the veteran's vascular and tension headaches were less 
likely than not attributable to her military service, to 
include her service in the Persian Gulf.  

As noted above, the veteran in this case seeks service 
connection for a bilateral elbow disability, as well as for a 
chronic respiratory disorder, and a disorder characterized by 
recurring "sores."  However, the earliest clinical indication 
of the presence of a chronic elbow disability is revealed by 
a VA medical examination dated in March 2006, more than 
15 years following the veteran's discharge from service.  
Significantly, that examination showed no evidence of any 
chronic respiratory disorder, with the veteran's lungs being 
clear to auscultation bilaterally, and unremarkable pulmonary 
function testing.  At no time was there any evidence that the 
veteran suffered from a chronic disability resulting from 
recurrent "sores."  While following examination, the veteran 
did receive a diagnosis of bilateral epicondylitis of the 
elbows, accompanied by tenderness of the olecranon process, 
there was no indication that this disability had any 
relationship to her period or periods of active service.  

The veteran argues that the disabilities at issue are, in 
fact, the result of an "undiagnosed illness" which had its 
origin during her period of service in the Persian Gulf.  
However, as is clear from the above, the veteran has, in 
fact, received a "diagnosis" for her bilateral elbow 
disability, as well as for her claimed disorder characterized 
by light sensitivity, folliculitis, and her headache 
disorder.  To date, there exists no evidence that these 
disabilities are in any way related to the veteran's active 
military service, including her service in the Persian Gulf.  
Nor is there any objective evidence that the veteran suffers 
from an undiagnosed illness characterized by recurring 
"sores," or a chronic respiratory disorder which is in any 
way related to her service in the Persian Gulf War.  Under 
the circumstances, and absence some demonstrated nexus 
between the veteran's current disabilities and her period or 
periods of active military service, service connection must 
be denied.  

Turning to the issue of an increased evaluation for the 
veteran's service-connected post-traumatic stress disorder, 
the Board notes that disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  

During the course of this appeal, specifically, on November 
7, 1996, there became effective new regulations for the 
evaluation of service-connected psychiatric disorders.  VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board must 
determine which version of the law and regulation is more 
favorable to the veteran.  If application of the revised 
regulations results in a higher rating, the effective date 
for the higher disability rating can be no earlier than the 
effective date of the change in regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
2000 (April 10, 2000).  

In the present case, at the time of a private hospital 
admission in November 1994, the veteran was quite hostile and 
obviously angry, and, on occasion, tearful.  Accordingly, she 
abruptly terminated the psychiatric interview.  When 
interviewed again several hours later, she was a bit more 
polite and more contrite, and willing to talk.  However, she 
was still easily provoked to tears and frequently made angry 
remarks.  According to the veteran, she felt as if she were 
being overwhelmed with intolerable stress, and that people 
tended to minimize her problems.  On mental status 
examination, the veteran was oriented and in good contact.  
There was no evidence of any loose associations or bizarre 
ideation, nor was there any evidence of delusions or 
hallucinations.  While the veteran described being depressed 
and angry, she denied any suicidal intent.  Memory for remote 
and recent events was intact, and intellectual functioning 
appeared to be appropriate.  Noted at the time of examination 
was that the veteran's judgment appeared to be fair, and that 
she recognized that she needed to get support and reduce the 
stresses which had been placed upon her.

On subsequent VA psychiatric examination in July 1995, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  Following examination, it was the opinion of 
the examiner that the veteran had interpreted his questions 
as indicative of his not believing her statements, rather 
than attempts to clarify what her past experiences had been.  
Significantly, there was no evidence of any hypervigilance or 
looseness of thought associations.  Nor was there evidence of 
brain organicity in the veteran's responses.  In the opinion 
of the examiner, the veteran was not disabled either 
interpersonally or in terms of work, though admittedly he did 
not feel that he had a full grasp of her situation on the 
basis of his limited examination.  

In correspondence of March 1997, a Vet Center social worker 
wrote that the veteran continued to experience symptoms which 
markedly impacted her ability to function in school, as well 
as socially, and with her son.  Reportedly, the veteran 
continued to experience difficulty in managing stress, anger, 
and rage, in particular, if there was a question of 
injustice.  Further noted was that the veteran continued to 
experience problems with sleep disturbance, as well as with 
short-term memory and concentration.  Reportedly, she was 
easily flustered and overwhelmed, and easily startled.  In 
the opinion of the veteran's social worker, she experienced 
post-traumatic stress disorder which was moderate to severe 
in nature, and which adversely impacted her both socially and 
industrially.  

At the time of a VA psychiatric examination in November 1997, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  Reportedly, the veteran remained in 
weekly individual psychotherapy through the local Vet Center, 
where she had been over the course of the past year.  On 
mental status examination, the veteran was alert and well-
oriented.  Memory testing demonstrated a capacity to remember 
the past three Presidents, and spell the word "world" both 
forward and backward.  Similarity in proverb testing 
demonstrated a capacity for abstract thinking.  The veteran's 
affect was depressed, though current suicidal thinking was 
not present.  Homicidal ideation was likewise absent, and 
neither auditory nor visual hallucinations were present.  Nor 
was there evidence of thought withdrawal or insertion, or of 
thought broadcasting.  In the opinion of the examiner, the 
veteran exhibited symptoms of post-traumatic stress disorder 
which appeared to be unchanged from her last evaluation in 
1995.  

At the time of a VA psychological consultation for 
compensation purposes in late January 2006, it was noted that 
the veteran was highly agitated, claiming that she did not 
understand why she had been scheduled for the evaluation.  
According to the veteran, she did not believe she needed to 
undergo psychological testing, and denied that she had made 
any claims or appeals regarding an increase in her disability 
related to post-traumatic stress disorder or other mental 
health problems.  The veteran expressed both anger and 
frustration, and explained that she had negative associations 
with the Denver VA Medical Center due to what she perceived 
as poor treatment both she and her father had received at 
that facility.  Under the circumstances, the veteran 
indicated that she did not wish to be seen at the Denver 
facility.

In order to clarify any confusion regarding the purpose and 
necessity of the veteran's psychological evaluation, further 
consultation was sought, resulting in documentation in the 
veteran's claims folder confirming that she had appealed for 
increased disability.  When this was explained to the 
veteran, she maintained that, other than recent stressors 
related to medical issues, she had not experienced any 
worsening or exacerbation of her post-traumatic stress 
disorder symptomatology.  Moreover, she denied the onset of 
any other mental health issues related to post-traumatic 
stress disorder.  According to the veteran, she had been able 
to sustain employability, and was currently managing her job 
"just fine."  Accordingly, the veteran refused to participate 
in the current psychological evaluation process.

Pertinent evidence of record is to the effect that the 
veteran failed to report for a subsequently-scheduled VA 
psychiatric examination in February 2006.

Prior to November 7, 1996, a 10 percent evaluation was 
warranted for a service-connected psychiatric disability 
where the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and/or where psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation, under those same regulations, required that the 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality and 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior, such that the veteran 
was demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132 and Part 4, Code 9411 (effective prior to 
November 7, 1996).  

Under the schedular criteria which became effective November 
7, 1996, a 70 percent evaluation is warranted where there is 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and/or an inability 
to establish and maintain effective relationships.  A 
100 percent evaluation, under those same criteria, is 
warranted where there is evidence of total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and/or memory loss for the names of one's close 
relatives, one's own occupation or one's own name.  
38 C.F.R. § 4.130 and Part 4, Code 9411 (2006).  

Upon review of the evidence, it is clear that the 70 percent 
evaluation currently in effect for the veteran's service-
connected post-traumatic stress disorder is appropriate.  
More specifically, as of the time of the aforementioned VA 
psychiatric examination in November 1997, the veteran was 
alert and well-oriented, with a good memory.  Similarity in 
proverb testing demonstrated a capacity for abstract 
thinking, and there was no evidence of any suicidal or 
homicidal ideation.  While the veteran's affect was somewhat 
depressed, no thought withdrawal, insertion, or broadcasting 
was present.  In the opinion of the examiner, the veteran's 
psychiatric symptomatology appeared unchanged from 1995.  

The Board observes that, at the time of the aforementioned VA 
psychological consultation in January 2006, the veteran 
denied any worsening or exacerbation of her post-traumatic 
stress disorder, and likewise denied the onset of other 
mental health issues related to post-traumatic stress 
disorder.  Moreover, by her own admission, the veteran had 
been able to sustain employability, and was managing her 
current employment "just fine."  At no time during the course 
of the current appeal has there been evidence of virtual 
isolation in the community, or totally incapacitating 
psychoneurotic symptomatology sufficient to warrant the 
assignment of a 100 percent schedular evaluation under the 
criteria in effect prior to November 7, 1996.  Nor is there 
evidence of the total occupational and social impairment 
characterized by a gross impairment in thought processes or 
communication, and either delusions or hallucinations 
requisite to the assignment of a 100 percent schedular 
evaluation under the criteria which became effective November 
7, 1996.  Consequently, the veteran's claim for an increased 
evaluation for her service-connected post-traumatic stress 
disorder must be denied.  

Incidentally, and as noted above, at the time of the 
aforementioned VA psychological consultation in late January 
2006, the veteran made it clear that she had no intention of 
participating in any current psychological evaluation 
process.  Moreover, the veteran failed to report for a 
subsequently scheduled VA psychiatric examination in February 
2006.  Pursuant to applicable law and regulation, where a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim is to be 
denied.  See 38 C.F.R. § 3.655 (2006).  However, in the case 
at hand, the Board has chosen to afford the veteran an 
adjudication of her claim (for increase) on the merits.  
Notwithstanding such adjudication, it has yet to be 
demonstrated that symptomatology attributable to the 
veteran's post-traumatic stress disorder is sufficient to 
warrant a 100 percent schedular evaluation.  Accordingly, and 
as noted above, her claim must be denied.  

ORDER

Service connection for a bilateral elbow disability, 
including as due to an undiagnosed illness, is denied.

Service connection for a disorder characterized by light 
sensitivity, including as due to an undiagnosed illness, is 
denied.

Service connection for a chronic skin disorder, including 
folliculitis, claimed as due to an undiagnosed illness, is 
denied.  

Service connection for a disorder characterized by recurring 
"sores," including as due to an undiagnosed illness, is 
denied.

Service connection for a chronic respiratory disorder, 
including as due to an undiagnosed illness, is denied.  

Service connection for a chronic headache disorder, including 
as due to an undiagnosed illness, is denied.

An evaluation in excess of 70 percent for post-traumatic 
stress disorder with memory loss and fatigue is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for bilateral hip and ankle disabilities, 
claimed as joint pain, to include as due to an undiagnosed 
illness.  

In that regard, at the time of the aforementioned VA 
examination for compensation purposes in March 2006 (which 
examination, it should be noted, involved a full review of 
the veteran's claims folder), the veteran received a 
diagnosis of bilateral hip strain and degenerative joint 
disease "secondary to military service," with limitations as 
described, as well as bilateral ankles with a history of 
sprains, once again, "secondary to military service."  
However, actual examination of the veteran's hips and ankles 
conducted at that time was for the most part unremarkable.  
Moreover, a review of service medical records shows no 
evidence whatsoever of chronic ankle disability.  While it is 
true that, on occasion, the veteran was heard to complain of 
ankle problems, an orthopedic examination of the veteran's 
ankles conducted in September 1984 was "essentially normal."  
Moreover, as of the time of a final service separation 
examination in May 1991, there was no evidence of either 
chronic hip or ankle disability.  Significantly, a VA general 
medical examination conducted in January 1993, approximately 
18 months following the veteran's final separation from 
service, showed no evidence of chronic ankle disability.  Nor 
was there evidence of any chronic disorder of the veteran's 
hips.  

Under the circumstances, and given the ambiguity surrounding 
the veteran's claimed hip and ankle disabilities, the Board 
is of the opinion that additional development of the evidence 
would be appropriate prior to a final adjudication of the 
veteran's remaining claims.  Accordingly, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2006, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and her 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination, 
to be conducted by a specialist who has 
not heretofore seen or examined the 
veteran, in order to more accurately 
determine the exact nature and etiology 
of her claimed hip and ankle 
disabilities.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notification(s) must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on her 
claims.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from chronic, clinically-
identifiable disabilities of her hips 
and/or ankles, and, if so, whether those 
disabilities as likely as not had their 
origin during her period or periods of 
active military service.  Should it be 
determined that the veteran suffers from 
chronic hip and/or ankle disability which 
is not attributable to a known diagnosis, 
an additional opinion is requested as to 
whether the veteran exhibits "objective 
indications of a qualifying chronic 
disability," defined as signs in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and/or other common non-medical 
indicators which are capable of 
independent verification.  "Chronic" is 
defined as a disability existing for six 
months or more, or a disability which 
exhibits intermittent episodes of 
improvement and worsening over a six-
month period.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  The RO should then review the 
veteran's claims for service connection 
for bilateral hip and ankle disabilities.  
Should any benefit sought on appeal 
remain denied, the veteran and her 
representative should be provided with 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent SSOC 
in September 2006.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


